SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

263
CA 11-01858
PRESENT: SMITH, J.P., FAHEY, LINDLEY, AND MARTOCHE, JJ.


WELLESLEY ISLAND WATER CORP.,
PLAINTIFF-APPELLANT,

                      V                                          ORDER

WELLS ISLAND REALTY CORP., JOAN C. LEWIS,
LINDA A. TWICHELL, JAMES KIERNAN, JUDITH
KIERNAN, DONALD BARTER, JANET BARTER, JOHN
EDMINSTER, VALERIE EDMINSTER, JAMES BREUER,
TAYLOR FAMILY PARTNERSHIP, JOHN HESSION, JOAN
HESSION, GLENN TIMMERMAN, PHYLLIS TIMMERMAN,
JAMES W. FENN, SARAH DUNKIRK,
DEFENDANTS-RESPONDENTS,
ELIZABETH WILMOT, ET AL., DEFENDANTS.


SLYE & BURROWS, WATERTOWN (ROBERT J. SLYE OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

FIX SPINDELMAN BROVITZ & GOLDMAN, P.C., FAIRPORT (KARL S. ESSLER OF
COUNSEL), FOR DEFENDANT-RESPONDENT SARAH DUNKIRK.

MENTER, RUDIN & TRIVELPIECE, P.C., WATERTOWN (JULIAN B. MODESTI OF
COUNSEL), FOR DEFENDANT-RESPONDENT WELLS ISLAND REALTY CORP.

P. DAVID TWICHELL, BALDWINSVILLE, FOR DEFENDANTS-RESPONDENTS JOAN C.
LEWIS AND LINDA A. TWICHELL.

HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS JAMES KIERNAN, JUDITH KIERNAN, DONALD BARTER,
JANET BARTER, JOHN EDMINSTER, VALERIE EDMINSTER, JAMES BREUER, TAYLOR
FAMILY PARTNERSHIP, JOHN HESSION, JOAN HESSION, GLENN TIMMERMAN,
PHYLLIS TIMMERMAN, AND JAMES W. FENN.


     Appeal from an order of the Supreme Court, Jefferson County (Hugh
A. Gilbert, J.), entered February 2, 2011. The order, among other
things, dismissed plaintiff’s first amended complaint.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Da Silva v Musso, 76 NY2d 436).



Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court